[Cite as State v. Jenkins, 2018-Ohio-4988.]


                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT



State of Ohio,                                   :

                 Plaintiff-Appellee,             :
                                                                  No. 18AP-324
v.                                               :              (C.P.C. No. 17CR-3217)

Chauncey M. Jenkins,                             :        (REGULAR CALENDAR)

                 Defendant-Appellant.            :



                                          D E C I S I O N

                                   Rendered on December 13, 2018


                 On brief: Ron O'Brien, Prosecuting Attorney, and Seth L.
                 Gilbert, for appellee. Argued: Seth L. Gilbert.

                 On brief: Todd W. Barstow, for appellant. Argued: Todd W.
                 Barstow.

                   APPEAL from the Franklin County Court of Common Pleas
SADLER, J.
        {¶ 1} Defendant-appellant, Chauncey M. Jenkins, appeals the judgment of the
Franklin County Court of Common Pleas finding appellant guilty of felonious assault. For
the following reasons, we affirm.
I. FACTS AND PROCEDURAL HISTORY
        {¶ 2} On June 13, 2017, a grand jury indicted appellant on one count of felonious
assault, pursuant to R.C. 2903.11, a second-degree felony, and one count of kidnapping,
pursuant to R.C. 2905.01, a first-degree felony, arising from an altercation with Moniqua
Wallace on June 3, 2017. Appellant, represented by counsel, entered a plea of not guilty,
and the case proceeded to a two-day trial by jury commencing March 19, 2018. Plaintiff-
appellee, State of Ohio, called Wallace as its first witness.
No. 18AP-324                                                                                 2


       {¶ 3} Wallace testified that she works as a recruiter and met appellant at a job fair.
After a casual friendship for about one and one-half months, the two began a romantic
relationship. Wallace was engaged to another man at the time and wore a diamond
engagement ring. For a couple of months, everything was "fine" in Wallace's relationship
with appellant, although appellant had "insecure issues" about people texting and calling
her. (Tr. Vol. 1 at 59.)
       {¶ 4} Approximately two and one-half months into their relationship, on June 2,
2017, appellant and Wallace went to a bar together close to midnight, taking Wallace's car.
At the bar, she talked with a man she had formerly recruited and then ran into some friends
and introduced appellant as a friend. According to Wallace, this upset appellant. They
stayed at the bar until it closed. During this time, Wallace had one-half of a drink, and
appellant had approximately two and one-half drinks.
       {¶ 5} On leaving the bar, Wallace got in the driver's seat of her car, and appellant
got in the passenger seat. Appellant wanted to go bowling, while Wallace wanted to return
home. According to Wallace, she could tell that appellant was still upset. Wallace testified
that as she was driving, appellant began to grab and "yank[]" the steering wheel while
yelling and cursing at Wallace about playing games with his feelings. (Tr. Vol. 1 at 77.)
Wallace began crying and attempted to turn into a gas station to get away or make it to her
cousin's house, but appellant turned her steering wheel again.
       {¶ 6} According to Wallace, appellant then yanked her hair down and told her to
turn into a parking lot area. Appellant exited the car, still holding her hair, and pulled
Wallace out of the car. Wallace testified that at this point, she believed appellant was going
to kill her and that she was fending for her life. She pleaded with him to take the car and
let her go. At this point, according to Wallace, appellant sought her cell phone in order to
go through her messages. Wallace told appellant she had thrown her phone out of the
window, but appellant did not believe her and began calling her phone repeatedly as he
looked for it, still keeping a hold of Wallace's hair in the process. Wallace believed this was
occurring around 3:00 a.m. to 5:00 a.m in the morning hours of June 3, 2017, but was
unsure of the exact time.
       {¶ 7} After being unable to find the cell phone, which Wallace testified was in a
compartment near the driver's seat, appellant ended up putting her in the passenger side
No. 18AP-324                                                                                   3


of the vehicle and tying her braids to the back of the headrest. Wallace testified appellant
then drove her car while continuing to call her cell phone and eventually located it in the
car. Appellant stopped the car in an alley off Main Street and parked behind a garage.
According to Wallace, appellant demanded that she put her passcode into her phone, bent
her finger back, and told her he would break all her fingers if she did not comply. Once
Wallace provided the code, appellant read through the text messages Wallace sent to her
fiancé that discussed her loving the fiancé and wanting to still be together with him.
Wallace testified that during this time, appellant "went crazy" and started beating Wallace
in the head, face, and stomach, bending back her fingers, and pulling and turning her neck
as if "he [were] trying to break [her] neck," which caused her to not be able to breathe and
led her to black out at one point. (Tr. Vol. 1 at 91, 92.)
       {¶ 8} Wallace, fearing for her life, decided to fight back. She hit him and kicked the
car. When another car pulled out of a garage, appellant finally stopped hitting her and
pulled the car away. According to Wallace, appellant's demeanor calmed down, and he
commented that Wallace was at fault, and they needed to find a place to clean her up.
Appellant got a room at a hotel. Once there, Wallace told appellant she needed to go to the
hospital, and, if he took her, she promised to tell the hospital personnel that she "got
jumped," and appellant picked her up. (Tr. Vol. 1 at 100.) According to Wallace, appellant
talked about killing himself, the two prayed together, and Wallace told appellant that she
forgave him, which Wallace testified was not true but an attempt to get appellant to take
her to the hospital. Ultimately, appellant agreed to take her to the hospital.
       {¶ 9} Appellant and Wallace both entered the emergency department of the
hospital. Wallace testified that she told the front registration personnel that she had been
jumped, but once she was taken back to the triage area without appellant, she told the nurse
that appellant gave her the injuries. Eventually, police arrived and took appellant to jail.
       {¶ 10} Wallace testified when she was released from the hospital, she felt depressed,
confused, and in disbelief that someone that claimed to love her beat her so badly and that
she "wanted answers." (Tr. Vol. 1 at 129.) At that time, she still loved and cared about him.
Wallace testified she visited appellant while he was in custody, sent him cards, "put money
on his books," and talked with him on the phone. (Tr. Vol. 1 at 168.) At some point, Wallace
stopped contacting appellant. (Tr. Vol. 1 at 168.)
No. 18AP-324                                                                                4


       {¶ 11} On cross-examination, Wallace testified she had told appellant and his
mother that she was pregnant in May 2017 and then told him she was not pregnant. The
defense attorney introduced appellant's cell phone record, which showed seven phone calls
between 2:30 a.m. and 4:10 a.m. on June 3, 2014. Wallace also agreed that she did not tell
the detective who interviewed her in the emergency room specifically about appellant
calling her phone in an attempt to locate it and agreed she discussed the calls after the
prosecutor asked about the calls. On redirect examination, Wallace testified that when she
told appellant about her pregnancy prior to the altercation in May, she was in fact pregnant
but then had an abortion and did not tell him she was no longer pregnant. Wallace also
testified she told appellant she was pregnant again during the night of the incident in an
attempt to get appellant to stop hitting her.
       {¶ 12} Officer Brian K. Reid of the Columbus Division of Police testified to
responding to the emergency room where Wallace was being treated. According to Reid,
Wallace informed him that she had driven to a bar with her boyfriend using her car and
appellant left his car at her house, they got into an altercation when they left the bar, he
assaulted her while they were in the car, and they ended up at a hotel for some time before
she talked him into taking her to the hospital. Reid went to where appellant was waiting,
detained him without incident, and other officers escorted him to a police cruiser. Detective
Yvonne Taliaferro testified to taking photographs of Wallace in the emergency room and of
her car. The photographs were admitted into evidence.
       {¶ 13} Julie Pultinas, M.D., an emergency room physician, testified she treated
Wallace on the morning of June 3, 2017. According to Dr. Pultinas, Wallace wanted
appellant to be removed from her room prior to discussing what occurred and was worried
about appellant having her car keys. Once appellant left the room, Wallace appeared
"emotionally upset, began crying immediately" and told Dr. Pultinas that appellant had
become physically violent, was pulling her braids out and trying to hit her while driving,
and described being punched and kicked in the face and stomach. (Tr. Vol. 1 at 235.)
Regarding Wallace's injuries, Dr. Pultinas described swelling and bruising around her mid-
face and eyes and "subconjunctival hemorrhage" in the white part of her right eye. (Tr. Vol.
1 at 220.) Dr. Pultinas also noted hair missing off the front part of Wallace's scalp. Wallace
reported pain in her right hand, wrist, and knuckles. Dr. Pultinas, suspicious of fractures
No. 18AP-324                                                                                5


in the face and wrist, ordered a CT scan and x-ray for Wallace. The CT scan revealed
fractures of the nasal bones and the bone that attached the nose to the upper lip.
       {¶ 14} Michael Hopewell, Wallace's adult son, testified that after not being able to
reach his mother by cell phone on the morning of June 3, 2017, he eventually learned she
was in the hospital. According to Hopewell, he went to see her, and she told him appellant
had assaulted her. Hopewell testified he never had any problems with appellant prior to
the assault, said he helped his mother around the house, and had considered him a "cool
dude, real calm." (Tr. Vol. 2 at 281.)
       {¶ 15} Appellee rested its case, and the defense moved for a Crim.R. 29 motion for
acquittal based on insufficient evidence. The trial court denied the motion, and the defense
rested its case. The jury returned a verdict of guilty as to the felonious assault charge and
not guilty as to the kidnapping charge. The trial court held a sentencing hearing on April 4,
2018 and imposed a sentence of six years in prison and up to three years mandatory post-
release control. The trial court filed the judgment entry in the case on April 5, 2018.
       {¶ 16} Appellant filed a timely appeal.
II. ASSIGNMENT OF ERROR
       {¶ 17} Appellant assigns the following as trial court error:
              THE TRIAL COURT ERRED AND DEPRIVED APPELLANT
              OF DUE PROCESS OF LAW AS GUARANTEED BY THE
              FOURTEENTH AMENDMENT TO THE UNITED STATES
              CONSTITUTION AND ARTICLE ONE SECTION TEN OF THE
              OHIO CONSTITUTION BY FINDING HIM GUILTY OF
              FELONIOUS ASSAULT AS THAT VERDICT WAS NOT
              SUPPORTED BY SUFFICIENT EVIDENCE AND WAS ALSO
              AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE.

III. STANDARD OF REVIEW
       {¶ 18} "Sufficiency of the evidence is a legal standard that tests whether the evidence
is legally adequate to support a verdict." State v. Kurtz, 10th Dist. No. 17AP-382, 2018-
Ohio-3942, ¶ 15, citing State v. Thompkins, 78 Ohio St.3d 380, 386 (1997). Whether the
evidence is legally sufficient to support a verdict is a question of law, not fact. Id. In
determining whether the evidence is legally sufficient to support a conviction, " '[t]he
relevant inquiry is whether, after viewing the evidence in a light most favorable to the
prosecution, any rational trier of fact could have found the essential elements of the crime
No. 18AP-324                                                                                   6


proven beyond a reasonable doubt.' " State v. Robinson, 124 Ohio St.3d 76, 2009-Ohio-
5937, ¶ 34, quoting State v. Jenks, 61 Ohio St.3d 259 (1991), paragraph two of the syllabus.
"A verdict will not be disturbed unless, after viewing the evidence in a light most favorable
to the prosecution, it is apparent that reasonable minds could not reach the conclusion
reached by the trier of fact." State v. Patterson, 10th Dist. No. 15AP-1117, 2016-Ohio-7130,
¶ 32, citing State v. Treesh, 90 Ohio St.3d 460, 484 (2001).
       {¶ 19} "In a sufficiency of the evidence inquiry, appellate courts do not assess
whether the prosecution's evidence is to be believed but whether, if believed, the evidence
supports the conviction." Kurtz at ¶ 16, citing State v. Yarbrough, 95 Ohio St.3d 227, 2002-
Ohio-2126, ¶ 79-80 (evaluation of witness credibility not proper on review for sufficiency
of evidence); State v. Bankston, 10th Dist. No. 08AP-668, 2009-Ohio-754, ¶ 4 (noting that
"in a sufficiency of the evidence review, an appellate court does not engage in a
determination of witness credibility; rather, it essentially assumes the state's witnesses
testified truthfully and determines if that testimony satisfies each element of the crime").
"Further, 'the testimony of one witness, if believed by the jury, is enough to support a
conviction.' " Patterson at ¶ 33, quoting State v. Strong, 10th Dist. No. 09AP-874, 2011-
Ohio-1024, ¶ 42. See also State v. Clark, 10th Dist. No. 15AP-926, 2016-Ohio-5493, ¶ 25.
       {¶ 20} "Even though supported by sufficient evidence, a conviction may still be
reversed as being against the manifest weight of the evidence." State v. McCombs, 10th
Dist. No. 15AP-245, 2015-Ohio-3848, ¶ 3, citing Thompkins at 387. "While sufficiency of
the evidence is a test of adequacy regarding whether the evidence is legally sufficient to
support the verdict as a matter of law, the criminal manifest weight of the evidence standard
addresses the evidence's effect of inducing belief." State v. Cassell, 10th Dist. No. 08AP-
1093, 2010-Ohio-1881, ¶ 38.
       {¶ 21} "When presented with a manifest-weight challenge, an appellate court may
not merely substitute its view for that of the trier of fact but must review the entire record,
weigh the evidence and all reasonable inferences, consider the credibility of witnesses, and
determine whether, in resolving conflicts in the evidence, the trier of fact clearly lost its way
and created such a manifest miscarriage of justice that the conviction must be reversed and
a new trial ordered." Patterson at ¶ 34, citing Thompkins at 387, citing State v. Martin, 20
Ohio App.3d 172, 175 (1st Dist.1983). An appellate court should reserve reversal of a
No. 18AP-324                                                                               7


conviction as being against the manifest weight of the evidence for only the most
" 'exceptional case in which the evidence weighs heavily against the conviction.' "
Thompkins at 387, quoting Martin at 175.
       {¶ 22} In conducting a manifest weight of the evidence review, we may consider the
credibility of the witnesses. State v. Cattledge, 10th Dist. No. 10AP-105, 2010-Ohio-4953,
¶ 6. However, in conducting such review, "we are guided by the presumption that the jury,
or the trial court in a bench trial, 'is best able to view the witnesses and observe their
demeanor, gestures and voice inflections, and use these observations in weighing the
credibility of the proffered testimony.' " Id., quoting Seasons Coal Co., Inc. v. Cleveland,
10 Ohio St.3d 77, 80 (1984).      "Accordingly, we afford great deference to the jury's
determination of witness credibility." State v. Albert, 10th Dist. No 14AP-30, 2015-Ohio-
249, ¶ 14. "Mere disagreement over the credibility of witnesses is not a sufficient reason to
reverse a judgment on manifest weight grounds." State v. Harris, 10th Dist. No. 13AP-770,
2014-Ohio-2501, ¶ 25, discretionary appeal not allowed, 140 Ohio St.3d 1455, 2014-Ohio-
4414, citing State v. G.G., 10th Dist. No. 12AP-188, 2012-Ohio-5902, ¶ 7.
IV. LEGAL ANALYSIS
       A. Appellant's Assignment of Error
       {¶ 23} In his assignment of error, appellant contends the jury's guilty verdict on the
felonious assault charge was not supported by sufficient evidence and was against the
weight of the evidence. We disagree.
       {¶ 24} Felonious assault, as defined, in pertinent part, by R.C. 2903.11(A)(1), states
"[n]o person shall knowingly * * * [c]ause serious physical harm to another." Appellant's
sole argument in support of his assignment of error is that Wallace's testimony should not
have been found credible by the jury or the trial court. Appellant contends Wallace's
testimony lacked credibility because:
              Her romantic duplicity aside, she also appeared to be quite
              manipulative and easily able to weave whatever story suited her
              purpose at that moment. For example, she lied to [appellant]
              about being pregnant to make him stop assaulting her.
              However, Wallace had used that same ruse on [appellant] and
              his family approximately a month before the instant case. (T.
              146-148). She also failed to mention, until confronted on cross
              examination, that her cell phone received several phone calls
              from [appellant's] phone between 2:30 a.m. and 4:10 a.m. on
No. 18AP-324                                                                               8


               June 3d. (T. 165-167). That was even though Wallace claimed
               that [appellant] was assaulting her and driving her around
               during that time. (T. 82-112). She also visited him in the
               county jail after his arrest; sent him cards and letters while in
               jail; and even put funds on his inmate account. (T. 129-131).

(Appellant's Brief at 2-3.)
       {¶ 25} As a preliminary matter, "because appellant's sufficiency of the evidence
argument is based solely on witness credibility, this court will address the argument in our
analysis of the manifest weight of the evidence." State v. Harris, 10th Dist. No. 17AP-350,
2018-Ohio-3872, ¶ 27, citing State v. Connally, 10th Dist. No. 16AP-53, 2016-Ohio-7573,
¶ 37-38. See also State v. Saxton, 10th Dist. No. 15AP-16, 2016-Ohio-1233, ¶ 15.
       {¶ 26} On our own review of the record, we disagree that the matters raised by
appellant renders this an " 'exceptional case in which the evidence weighs heavily against
the conviction.' " Thompkins at 387, quoting Martin at 175. First, regarding appellant's
reference to Wallace's "romantic duplicity," appellant provides, and we find, no legal
authority demonstrating the fact a witness dated two people at the same time undermined
that witness's credibility, let alone demanded reversal based on the manifest weight of the
evidence. (Appellant’s Brief at 2.)
       {¶ 27} Second, appellant's contention that one month prior to the assault, Wallace
lied to appellant and his family about being pregnant is countered by Wallace's testimony
that she was in fact pregnant in May when she told appellant and his mother about the
pregnancy. While Wallace admitted to lying to appellant about being pregnant while he
was attacking her, she explained she did so in an attempt to get appellant to stop physically
assaulting her. The jury heard her admit to lying to appellant and her reasoning for doing
so. The jury's decision to believe Wallace's testimony regarding the assault despite her
acknowledgement of lying about being pregnant during the assault does not show the jury
clearly lost its way in this case.
       {¶ 28} Third, appellant provides, and again we find, no legal authority
demonstrating the fact a victim-witness continues to have contact with the defendant while
he is in jail, when she is or was romantically involved with that defendant, undermined that
witness's credibility or demanded reversal based on the manifest weight of the evidence.
To the contrary, in considering a similar argument within a manifest weight of the evidence
No. 18AP-324                                                                                 9


challenge on appeal, this court upheld a jury's determination of credibility regarding a
victim-witness who continued to have contact with the defendant with whom she had been
in a romantic relationship. State v. Marrero, 10th Dist. No. 10AP-344, 2011-Ohio-1390,
¶ 17-18.
       {¶ 29} Overall, the jury was in the best position to observe Wallace and weigh the
credibility of her proffered testimony. Cattledge. We note Reid and Dr. Pultinas' testimony
showed Wallace expressed, shortly after the incident while still in the emergency room, a
version of events largely consistent with her testimony at trial. Dr. Pultinas' testimony and
photographic evidence of Wallace's injuries are likewise consistent with Wallace's account.
While appellant may disagree with the jury regarding Wallace's credibility, this is not an
adequate reason to reverse a judgment on manifest weight grounds. Harris, 2014-Ohio-
2501, at ¶ 25; G.G. at ¶ 7; State v. Lindsey, 10th Dist. No. 14AP-751, 2015-Ohio-2169, ¶ 43
("[A] conviction is not against the manifest weight of the evidence because the trier of fact
believed the state's version of events over the defendant's version.").
       {¶ 30} After our review of the entire record, weighing the evidence and all
reasonable inferences, and considering the credibility of witnesses, we find the trier of fact
did not clearly lose its way and did not create such a manifest miscarriage of justice that the
conviction must be reversed and a new trial ordered. Thompkins. For the foregoing
reasons, we hold appellant's conviction of felonious assault is not against the manifest
weight of the evidence and is supported by sufficient evidence. Harris, 2018-Ohio-3872,
at ¶ 35; Patterson at ¶ 33.
       {¶ 31} Accordingly, we overrule appellant's assignment of error.
V. CONCLUSION
       {¶ 32} Having overruled appellant's sole assignment of error, we affirm the
judgment of the Franklin County Court of Common Pleas.
                                                                          Judgment affirmed.
                       TYACK and LUPER SCHUSTER, JJ., concur.
                                    ______________